Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antwonne D. White petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his “Pro Se Petition to Correct/Amend” the district court’s order of March 24, 2014. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court granted White’s motion on June 27, 2014, and reduced his sentence to 210 months. Accordingly, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.